               Case 21-10527-JTD       Doc 636     Filed 06/21/21       Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE


In re:                                           Chapter 11

CARBONLITE HOLDINGS LLC, et al.,                 Case No. 21-10527 (JTD)

                       Debtors.                  (Jointly Administered)

                                                 Hearing Date: June 22, 2021 at 10:00 a.m. ET



 LEARNICON LLC AND BAHRAM NOUR-OMID’S WITNESS AND EXHIBIT LIST
FOR THE HEARING ON DEBTORS’ MOTION FOR AUTHORIZATION TO EXPAND
   THE RETENTION AND EMPLOYMENT OF REED SMITH LLP AS SPECIAL
  COUNSEL TO INCLUDE REPRESENTATION OF CERTAIN BOARD MEMBER
      DEFENDANTS IN LITIGATION, NUNC PRO TUNC TO MAY 16, 2021

         At the June 22, 2021 hearing (the “Hearing”) on the Debtors’ Motion for Authorization

to Expand the Retention and Employment of Reed Smith LLP as Special Counsel to Include

Representation of Certain Board Member Defendants in Litigation, Nunc Pro Tunc to May 16,

2021 [D.I. 507] (the “Motion”), Learnicon LLC and Bahram Nour-Omid (the “Objecting

Parties”), in support of the their Objection [D.I. 594] to the Motion, intend to present the

testimony of the following witness(es) and to move into evidence the following exhibits:

                                        WITNESS(ES)

         1.     Bahram Nour-Omid

                a. Dr. Nour-Omid’s direct testimony will be presented by admission of his

                   Declaration [D.I. 594-1] in support of the Objection (the “Nour-Omid

                   Declaration”).

                b. The scope of Dr. Nour-Omid’s testimony is the general subject matter set

                   forth in the Nour-Omid Declaration.
                 Case 21-10527-JTD             Doc 636        Filed 06/21/21        Page 2 of 3




                 c. Dr. Nour-Omid may testify via Zoom from his office in Los Angeles,

                      California. No one will be in the room with Dr. Nour-Omid.

                 d. Dr. Nour-Omid will have the exhibits identified below with him during his

                      testimony.

        2.       The Objecting Parties reserve the right to call or cross-examine (except as

otherwise provided below) any other witness(es) identified by any other parties-in-interest.1

        3.       Parties-in-interest (other than the Debtors and the Kim Jeffery and Faramarz

Yousefzadeh (the “Director Defendants”)) may seek to cross-examine Dr. Nour-Omid.

                          EXHIBITS TO BE OFFERED INTO EVIDENCE

        1.       The Nour-Omid Declaration [D.I. 594-1] and Exhibit “A” thereto – UCC

Financing Statement securing Learnicon’s interests in the LF Investment Participation Interests

and LF Investment’s Certification of Formation [D.I. 594-2], attached hereto as Exhibit A.

        2.       Exhibit “B” to the Nour-Omid Declaration – February 2, 2021 CarbonLite Board

Meeting Minutes [D.I. 595] (Filed Under Seal).2

        3.       First Amended Complaint in Adv. Proc. No. 21-50317 (JTD) [Adv. D.I. 24] (the

“FAC”), with Exhibits 1-3 thereto, attached hereto as Exhibit B.3



1
 Pursuant to an agreement with the Debtors and the Director Defendants, (i) the Objecting Parties will rely on the
Nour-Omid Declaration for direct testimony, and (ii) the Debtors/Directors Defendants will rely on the Kupietzky
Declaration [D.I. 627] for direct testimony. The Debtors/Director Defendants and the Objecting Parties each agree
not to cross-examine the other party’s declarant. No other witnesses will be presented by the Debtors/Director
Defendants or the Objecting Parties. Mr. Kupietzky and Dr. Nour-Omid will be available should the Court or other
parties have questions, and the parties reserve the right to redirect their respective declarants.

2
  See Learnicon LLC and Bahram Nour-Omid’s Motion for Entry of an Order Authorizing the Filing under Seal of
Confidential Board Meeting Minutes [D.I. 608]. After consulting with Debtors’ counsel, the Objecting Parties filed
the Board Meeting Minutes under seal at the Debtors’ request.

3
 Debtors have indicated they will introduce the FAC without its exhibits. The Objecting Parties believe this is
improper and that the FAC should be introduced in its entirety, with all of its exhibits.




                                                         2
              Case 21-10527-JTD         Doc 636       Filed 06/21/21    Page 3 of 3




       4.      The Objecting Parties reserve the right to admit into evidence or otherwise use

any exhibits offered into evidence or used by any other party in interest.


Dated: June 21, 2021                          BARNES & THORNBURG LLP
       Wilmington, Delaware
                                              /s/ Kevin G. Collins
                                              Thomas E. Hanson, Jr. (No. 4102)
                                              Kevin G. Collins (No. 5149)
                                              1000 N. West Street, Suite 1500
                                              Wilmington, DE 19801
                                              Telephone: (302) 300-3434
                                              Facsimile: (302) 300-3456
                                              Email: thanson@btlaw.com
                                                      kcollins@btlaw.com

                                              -and-

                                              Sanford L. Michelman
                                              Mona Z. Hanna (admitted pro hac vice)
                                              Howard I. Camhi (admitted pro hac vice)
                                              Alexander R. Safyan (admitted pro hac vice)
                                              MICHELMAN & ROBINSON, LLP
                                              10880 Wilshire Blvd., 19th Floor
                                              Los Angeles, CA 90024
                                              Telephone: (310) 299-5500
                                              Facsimile: (310) 299-5600
                                              Email: smichelman@mrllp.com
                                                     mhanna@mrllp.com
                                                     hcamhi@mrllp.com
                                                     asafyan@mrllp.com

                                              Attorneys for Learnicon LLC and
                                              Bahram Nour-Omid




                                                 3
